08/20/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                            Assigned on Briefs June 8, 2021

           STATE OF TENNESSEE v. FRANK LAYMAN GLAVIN

                  Appeal from the Circuit Court for Bedford County
                   No. 2011-CR-17226        M. Wyatt Burk, Judge
                       ___________________________________

                           No. M2020-01125-CCA-R3-CO
                       ___________________________________


Petitioner, Frank Layman Glavin, appeals the denial of his petition to expunge his evading
arrest conviction claiming that the trial court misapplied the expunction statute. See T.C.A.
§ 40-32-101(k)(Supp. 2020). We conclude that Petitioner does not meet the plain language
requirements of section 40-32-101(k) of the Tennessee Code, and accordingly affirm the
trial court’s order.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
JILL BARTEE AYERS, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and ROBERT H. MONTGOMERY, JR., joined.

Garrett D. Haynes, (at trial and on appeal) Shelbyville, Tennessee, for the appellant, Frank
Layman Glavin.

Herbert H. Slatery III, Attorney General and Reporter; Samantha L. Simpson, Assistant
Attorney General; Robert J. Carter, District Attorney General; and Michael E. Randles,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                              Facts and Procedural History

       Petitioner was indicted by the Bedford County Grand Jury for felony evading arrest,
driving under the influence of an intoxicant (“DUI”), second offense, violating the implied
consent law, speeding, and failing to produce a vehicle registration. See Frank L. Glavin
v. State, No. M2012-00550-CCA-R3-CD, 2013 WL 593406 at *1 (Tenn. Crim. App., at
Nashville, Feb. 14, 2013), no perm. app. filed. On October 25, 2011, a jury convicted
Petitioner of all charges except for the charge of DUI, second offense. On January 5, 2012,
Petitioner pled guilty to the lesser offense of DUI, first offense, and received a total
effective sentence of one-year in the county jail for the five convictions. On direct appeal,
this court affirmed the evading arrest conviction, but reversed and vacated the conviction
for violating the implied consent law.

        On July 17, 2020, Petitioner filed a petition to expunge his evading arrest conviction
under section 40-32-101(k) of the Tennessee Code (“Subsection (k)”). In a footnote in his
brief, Petitioner explained that his citation to section 40-32-101(g) of the Tennessee Code
(“Subsection (g)”) in the opening paragraph of the petition was a typographical error and
that the petition was framed to seek expunction under Subsection (k). Petitioner
acknowledged that he had been convicted of a felony and a misdemeanor but was
petitioning only to expunge “the eligible felony.” In support of his petition, Petitioner
stated that at least five years had elapsed since the completion of the sentence for evading
arrest, that he had paid all fines, restitution, court costs, and other assessments as ordered
by the trial court, that he had completed all terms of imprisonment, probation, or parole,
that he had completed the conditions of release, that he has remained free from dependency
on or abuse of alcohol or a controlled substance for a period of not less than one year, and
that it was his first time petitioning for expunction. Petitioner attached as an exhibit to his
petition, copies of the judgments of conviction in the case, including the vacated judgment
for violation of the implied consent law.

        On July 17, 2020, the trial court heard arguments on the petition. No proof was
offered. Petitioner asserted that he was entitled to expunction of his evading arrest
conviction under Subsection (k) of the expunction statute. It was uncontested that
Petitioner had met the procedural requirements for seeking expunction as enumerated in in
the statute. See T.C.A. § 40-32-101(k)(1)(C), (D). At the conclusion of the hearing, the
trial court indicated that it would enter a written order rather than make a ruling from the
bench. However, the trial court did state that Petitioner was not entitled to expunction
under Subsection (g) because the DUI conviction arising out of the same incident as the
evading arrest disqualified Petitioner.

        In its order, the trial court addressed Petitioner’s claim for expunction under both
Subsection (g) and Subsection (k) of section 40-32-101 of the Tennessee Code. Consistent
with its ruling from the bench and relying on State v. Mark D. Moraca, No. E2017-01536-
CCA-R3-CD, 2018 WL 2025240 (Tenn. Crim. App., at Knoxville, May 1, 2018), perm.
app. denied (Tenn. Sept. 14, 2018), the trial court denied the petition to expunge the
evading arrest conviction under Subsection (g) because all of Petitioner’s convictions were
not eligible for expunction as required under section 40-32-101(g)(1)(E) of the Tennessee
Code.

      In denying the petition under Subsection (k), the trial court rejected Petitioner’s
argument that Subsection (k) only applied to his evading arrest conviction and not his DUI
conviction.

                                             -2-
       The [Petitioner] seeks to “cherry pick” one qualifying offense, while ignoring
       the ineligible DUI conviction. Subsection (k) provides an avenue for
       expunction of two offenses if the offenses (plural) were: (i) Two (2)
       misdemeanors; or (ii) One (1) felony and one (1) misdemeanor;” not merely
       one offense; while ignoring the other ineligible offense. Further, the
       statutory intent is further expressed by subsection (k)(2) wherein the statute
       reads “(a) person m[a]y petition for expunction of two (2) offenses under this
       subsection (k) only one (1) time.” As such, subsection (k) is not an available
       avenue for which the [Petitioner] may seek expunction, due to the fact that
       one (1) of his two (2) conviction is ineligible for expunction under subsection
       (g) (DUI first). (Emphasis in original.) (Internal citations omitted.)

       It is from this order that Petitioner filed a timely notice of appeal.

                                          Analysis

        At issue in this case is the application of the newly enacted Subsection (k) of
Tennessee’s expunction statute. On appeal, Petitioner concedes that the trial court did not
err in denying the petition to expunge under Subsection (g). He argues, however, that the
trial court erred when it applied a prohibition found in Subsection (g) to Subsection (k),
unduly restricting the scope of expungable offenses under Subsection (k). He also claims
that the trial court erred by placing undue emphasis on the word “offenses” (plural) in the
statute when Petitioner only sought expungement for one offense. The State argues that
the trial court properly denied the petition to expunge under the plain language of
Subsection (k) because Petitioner was convicted of more than two offenses, and permitting
a petitioner to choose offenses to expunge would undermine and obviate Subsection (g).
We agree with the State.

        When reviewing issues of statutory construction, we conduct a de novo review of
the trial court’s rulings with no presumption of correctness. State v. Welch, 595 S.W.3d
615, 621 (Tenn. 2020); State v. Tolle, 591 S.W.3d 539, 543 (Tenn. 2019). The court’s role
in interpreting a statute is to carry out legislative intent without broadening or restricting
the statute beyond its intended scope. Welch, 595 S.W.3d at 621; State v. Howard, 504
S.W.3d 260, 269 (Tenn. 2016). Legislative intent is found in the plain and ordinary
meaning of the statute. State v. L.W., 350 S.W.3d 911, 916 (Tenn. 2011). Thus, “courts
are to give effect to the ordinary meaning of the words used in the statute and presume that
each word used was purposely chosen by the legislature to convey a specific meaning.”
State v. Marise, 197 S.W.3d 762, 766 (Tenn. 2006). “When statutory language is clear and
unambiguous, we must apply its plain meaning in its normal and accepted use, without a
forced interpretation that would extend the meaning of the language[.]” See Carter v. Bell,
279 S.W.3d 560, 564 (Tenn. 2009) (citation omitted).


                                             -3-
         There are several well-established principles regarding statutory construction.
Courts presume that the legislature intended the same meaning throughout a statute for the
same language used in the same context. See L.W., 350 S.W.3d at 918 (agreeing with this
court’s construction of the word “case” in the expunction statute in State v. Liddle, 929
S.W.2d 415, 415 (Tenn. Crim. App. 1996)). Courts must “resolve any possible conflict
between statutes to provide for a harmonious operation of the laws.” Frazier v. State, 558
S.W.3d 145, 153 (Tenn. 2018). “Statutes that relate to the same subject matter or have a
common purpose must be read in pari materia so as to give the intended effect to both.”
Nunley v. State, 552 S.W.3d 800, 825 (Tenn. 2018) (quoting In re Kaliyah S., 455 S.W.3d
533, 552 (Tenn. 2015). A more specific statutory provision takes precedence over a more
general provision. Frazier, 558 S.W.3d at 153. And “where the legislature includes
particular language in one section of a statute but omits it in another section of the same
act, it is generally presumed that the legislature acted purposefully in the subject included
or excluded.” Welch, 595 S.W.3d at 623 (quoting State v. Loden, 920 S.W.2d 261, 265
(Tenn. Crim. App. 1995)). “Where different sections are apparently in conflict we must
harmonize them, if practicable, and lean in favor of a construction which will render every
word operative.” See Bible & Godwin Const. Co. v. Faener Corp., 504 S.W.2d 370, 371
(Tenn. 1974). Furthermore, courts must also presume that the legislature is aware of its
prior enactments and decisions of the courts when enacting legislation. See Carter, 279
S.W.3d at 564.

       Our supreme court has recognized that the expunction statute is “‘designed to
prevent citizens from being unfairly stigmatized’ by criminal charges.” L.W., 350 S.W.3d
at 916 (quoting State v. Adler, 92 S.W.3d 397, 403 (Tenn. 2002)). The expunction of
criminal records was historically confined to persons whose charges had been dismissed,
whose charges resulted in acquittal, or who had completed a diversion program. See, e.g.,
T.C.A. § 40-32-101(a)(1)(A), (B); see Adler, 92 S.W.3d at 403 (following his conviction
and service of sentence for the lesser-included offense of misdemeanor reckless
endangerment of child, petitioner was entitled to expungement of public records relating
to his indictment, prosecution, and trial for the greater acquitted offense of felony
aggravated child neglect); see also L.W., 350 S.W.3d at 918 (petitioner entitled to
expunction of dismissed charges in multi-count indictment).

       In 2008, the legislature expanded the definition of an eligible petitioner to include a
person who had been “charged and convicted with a misdemeanor or felony while
protesting or challenging a state law or municipal ordinance whose purpose was to maintain
or enforce racial segregation or racial discrimination[.]” T.C.A. § 40-32-101(f) (2008)
(emphasis added). Despite the broadening of the statute to include convicted offenses,
expunction was available only in the most rigid of circumstances. Id. § 40-32-
101(f)(1)(E)(i) (thirty-seven years or more must have elapsed since the date of conviction
and the petitioner must not have been convicted of any other offense during that time except
minor traffic violations).

                                            -4-
       In 2012, the legislature expanded the expunction statute in a significant way by
adding Subsection (g). By doing so, the legislature defined an “eligible petitioner” to
include a class of persons convicted of generally non-violent, non-sexual, and non-drug
misdemeanor or felony offenses. T.C.A. § 40-32-101(g)(1)(A)-(C). Since the 2012
enacted legislation, a person can petition for expunction if convicted of one Class E felony
among a list of Class E felonies with a sentence of three years or less. Id. § 40-32-
101(g)(1)(A). At the same time, the legislature prohibited 40 specifically enumerated
misdemeanors from expunction. Id. § 40-32-101(g)(1)(B). Since the inception of
Subsection (g), evading arrest remains an eligible offense for expunction while DUI
remains ineligible. Id. § 40-32-101(g)(1)(A)(xxix) cf. Id. § 40-32-101(g)(1)(B)(xlv).

       Following the plain language of Subsection (g)(2)(A), a person can petition for the
expunction of only one conviction, be it an eligible misdemeanor or a Class E felony, if “at
the time of filing, the person has never been convicted of any criminal offense, including
federal offenses and offenses in other states, other than the offense committed for which
the petition for expunction is filed.” T.C.A. § 40-32-101(g)(2)(A); see also State v. Trish
Wooley, No.. W2014-00556-CCA-R3-CD, 2014 WL 12649794, at *3 (Tenn. Crim. App.,
at Jackson, Dec. 18, 2014) (Subsection (g)(2)(A) prohibits expunction of more than one
conviction in a multiple count indictment), no perm. app. filed.

       Under Subsection (g), a trial court’s consideration does not end at whether an
offense is an eligible felony or misdemeanor. Five years must have elapsed since the
completion of the sentence. T.C.A. § 40-32-101(g)(2)(B). In addition, a petitioner must
have fulfilled all the requirements of the sentence imposed by the court in which the
individual was convicted, including:

       (i) Payment of all fines, restitution, court costs and other assessments;

       (ii) Completion of any term of imprisonment or probation;

       (iii) Meeting all conditions of supervised or unsupervised release; and

       (iv) If so required by the conditions of the sentence imposed, remaining free
       from dependency on or abuse of alcohol or a controlled substance or other
       prohibited substance for a period of not less than one (1) year.

Id. § 40-32-101(g)(2)(C).

      In 2014, the legislature added an exception to the expunction statute to permit the
expunction of multiple convictions from a single continuous criminal episode with a single
criminal intent when all convictions are eligible for expunction. See T.C.A. § 40-32-
101(g)(1)(E) Despite the potential to expunge multiple convictions, the legislature
confined the purpose of Subsection (g)(1)(E) to expungement of “a single offense.” See
                                            -5-
Trish Wooley, 2014 WL 12649794, at *3 (although convicted of multiple offenses in the
same indictment, petitioner’s convictions could not be considered a single offense under
the statute because the indictment indicated that the conduct forming the basis of the
convictions occurred on differing dates, was committed against different victims, and did
not represent a single continuous criminal episode with a single criminal intent).

       This court has consistently held that under Subsection (g)(1)(E), all of a petitioner’s
convictions must be eligible for expunction; otherwise none of them are. See State v. Ann
Dodd, No. M2015-01469-CCA-R3-CD, at *3 (Tenn. Crim. App., at Nashville, Mar. 15,
2016) (“[u]nder the plain and unambiguous terms of the statute, the petitioner is not entitled
to expunction of her simple possession conviction because she is not entitled to expunction
of her DUI conviction”), no perm. app. filed; State v. Ryan M. Delaby, No. E2014-00772-
CCA-R3-CD, at *4 (Tenn. Crim. App., at Knoxville, April 2, 2015) (“[t]he defendant’s
convictions of assault and domestic assault are not eligible for expunction, see [T.C.A.] §
40-32-101(g)(1)(B)(i), (iii), thus rendering his conviction of vandalism ineligible for
[expunction] under the amended statute”), no perm. app. filed; Mark D. Moraca, No.
E2017-01536-CCA-R3-CD, 2018 WL 2025240, at *2 (Tenn. Crim. App., at Knoxville,
May 1, 2018) (order denying petition for expunction affirmed where all of the petitioner’s
convictions were not eligible for expunction), perm. app. denied (Tenn. Sept. 14, 2018).

        In 2017, Tennessee General Assembly again amended the expunction statute by
adding Subsection (k) which broadened the definition of an “eligible petitioner.” The
eligibility is not however, defined by the particular offense but by the number of
convictions:

       (k)(1) Notwithstanding subsection (g), effective July 1, 2017, for purposes
       of this subsection (k), an “eligible petitioner” means a person who was
       convicted of no more than two (2) offenses and:

              (A) Each of the offenses for which the petitioner seeks expunction
                 are offenses that are eligible for expunction under subsection (g);

              (B) The offenses were:

                     (i)    Two (2) misdemeanors; or

                     (ii)   One (1) felony and one (1) misdemeanor;

              (C)(i) At the time of the filing of the petition for expunction at least
              five (5) years have elapsed since the completion of the sentence
              imposed for the most recent offense; and …


                                            -6-
              (D) The person has fulfilled all the requirements of the sentences
              imposed by the court for each offense the petitioner is seeking to
              expunge, including:

              (i) Payment of all fines, restitution, court costs, and other assessments
              for each offense;

              (ii) Completion of any term of imprisonment or probation for each
              offense;

              (iii) Meeting all conditions of supervised or unsupervised release for
              each offense; and

              (iv) Remaining free from dependency on or abuse of alcohol or a
              controlled substance or other prohibited substance for a period of not
              less than one (1) year, if so required by the conditions of any of the
              sentences imposed.

       (2) A person may petition for expunction of two (2) offenses under this subsection
       (k) only one (1) time.

       (3) [Deleted by 2019 Amendment].

       (4) Subdivisions (g)(3)-(6), (8), (12), and (13) shall apply to a petition filed under
       this subsection (k).

T.C.A. § 40-32-101(k)(1).

        Petitioner insists that his evading arrest conviction is eligible for expunction under
Subsection (k) because it is the only offense for which he is seeking expunction among his
four convictions. In making this argument, he relies heavily on Subsection (k)(1)(A)
(“Each of the offenses for which the petitioner seeks expunction are offenses that are
eligible for expunction under subsection (g).”) He contends that Subsection (k) “contains
no language that would prohibit an otherwise eligible petitioner from expunging his record
if he has been convicted of an ineligible offense.” We disagree. Under the plain language
of Subsection (k)(1), an eligible petitioner is “a person who was convicted of no more than
two (2) offenses.” Petitioner was convicted of four offenses.

       It is also important to recognize that the legislature used the connector “and,” instead
of “or,” between (k)(1) and (k)(1)(A), which shows that a petitioner must meet the two
convictions requirement of Subsection (k)(1) and the eligible offense requirement of
Subsection (k)(1)(A) to qualify for expunction. As a result, the phrase, “Each of the
offenses for which the petitioner seeks expunction are offenses that are eligible for
                                             -7-
expunction,” in Subsection (k)(1)(A), does not stand independent of the language that
precedes it in Subsection (k)(1). By using “and,” the legislature narrowed the “offenses
for which the petitioner [can] seek[] expunction” to two offenses. Accordingly, an eligible
petitioner must have “no more than two” convictions and both convictions must be an
eligible offense under Subsection (g). In this case, Petitioner is simply ineligible for
expunction under Subsection (k) because he “was convicted” of four offenses.

       While we agree with Petitioner that the “same occurrence” exception of Subsection
(g)(1)(E), is not a requirement of Subsection (k), we reject Petitioner’s reading of
Subsection (k) as a mechanism to choose to expunge just one of multiple convictions.
Reading the two subsections in pari materia shows that the purpose of Subsection (k) was
to allow petitioners to expunge two convictions in separate criminal episodes
“notwithstanding” Subsection (g).

        In addition to the plain language of the statue, several considerations bolster our
construction of Subsection (k). First, the legislature chose to exclude the “single
continuous criminal episode” exception of Subsection (g)(1)(E) in Subsection (k), but not
for the reasons advanced by Petitioner. Under those narrow circumstances, multiple
eligible convictions from a single continuous criminal episode with a single criminal intent
may be subject to expunction under Subsection (g)(1)(E) (2020). The same does not hold
true for eligible convictions which do not occur contemporaneously, at the same location,
as part of a single criminal episode, and with the same criminal intent. See Trish Wooley,
2014 WL 12649794, at *3. Thus, a petitioner with eligible offenses in two separate cases
cannot qualify for expunction under Subsection (g). However, because the “single
continuous criminal episode” language of (g)(1)(E) is not a requirement for expunction
under Subsection (k), a petitioner convicted of “no more than two” offenses from different
criminal episodes which are eligible under Subsection (g) is not precluded from petitioning
for expunction under Subsection (k).

       Second, the legislature’s decision to expressly limit the expungable convictions to
two misdemeanors, or one misdemeanor and one felony, with no other requirement,
signaled its intent to use Subsection (k) for two convictions, not one. On the other hand,
the language of Subsection (g)(2) shows that it is the mechanism to expunge one
conviction. Trish Wooley, 2014 WL 12649794, at *3.

        Third, the requirements regarding sentence completion under Subsection (k)
contemplate more than one offense: “At the time of the filing of the petition for expunction
at least five (5) years have elapsed since the completion of the sentence imposed for the
most recent offense.” T.C.A. § 40-32-101(k)(1)(C)(i) (emphasis added). Likewise, the
court-imposed requirements of a sentence under Subsection (k) are distinct from the same
requirements for Subsection (g) and again contemplate more than one conviction. The
modification of each requirement with the phrase “for the most recent offense, “for each

                                           -8-
offense,” or “of any of the sentences imposed,” reflects the legislature’s intent to add
Subsection (k) as a mechanism to expunge two convictions, not one.

        Finally, section 40-32-101(k)(4) of the Tennessee Code provides: “Subdivisions
(g)(3)-(6), (8), (12), and (13) shall apply to a petition filed under this subsection (k).” Thus,
the remaining provisions of Subsection (g) do not apply to a petition filed under Subsection
(k). Section 40-32-101(g)(2)(A) of the Tennessee Code provides that for purposes of
Subsection (g), “any moving or non-moving traffic offense shall not be considered a
criminal offense as used in this subdivision (g)(2)(A).” The legislature specifically
excluded this provision from being applicable to Subsection (k). All four of Petitioner’s
convictions must be considered in applying Subsection (k) to his petition. Accordingly, he
is not an eligible petitioner under Subsection (k).

        Here, the trial court properly determined that Subsection (k) “provid[ed] an avenue
for expunction of two offenses” and was not constructed to “ignor[e] the other ineligible
offense.” Because Petitioner was convicted of four offenses, he is not an “eligible
petitioner” for expunction under the plain language of Subsection (k). The trial court
properly denied his petition to expunge his evading arrest conviction. Petitioner is not
entitled to relief.

                                          Conclusion

       For the foregoing reasons, the judgment of the trial court is affirmed.



                                                ____________________________________
                                                JILL BARTEE AYERS, JUDGE




                                              -9-